Title: To Thomas Jefferson from William Short, 5 November 1804
From: Short, William
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Philadelphia Nov. 5. 1804
               
               I had the pleasure of writing you from New York on the 19th. of July, which letter I observe you recieved—I have since then been so constantly under way that I have omitted until now, acknowleging the reciept of your two favors of July 22. & Sep. 20. & for which I beg you to accept my thanks—The last inclosed a plat of the land tenanted (for which I am particularly indebted as it is the only information received) & subjoined the articles of account between us—Mr Taylor informed me at the time of the payments made, viz. of 500 d. early in August by Mr Barnes—& of 500 d. early in Octob—from yourself, of which he will of course have given the proper reciepts—As I am now here myself I will ask the favor of you to address to me directly any future remittances which may be made—In the case of my leaving Philadelphia I will take care to give due notice thereof.
               Since my last I have recieved information from the friend to whom I wrote as to the Vin de Cahusac, that directions had been given for its being sent to Bordeaux—It will be delivered there to the American Consul as the best means of getting it safe & soon to you.
               I was much obliged to you for your friendly invitation to visit you at Monticello—The tour which I had projected rendered it impossible for me to avail myself of it—I have employed the latter part of the summer & a part of the autumn in visiting a part of our country entirely new to me—I have of course been much gratified by it on a variety of accounts—My intercourse has been for the most part with that class called Federalist, because it is that which is most in the habit of recieving & treating strangers—but I have invariably accepted & returned the civilities proffered me without any kind of regard to the political character—The line of distinction in society seems to be more deeply marked between political parties in Boston, than in any other place I have visited, & yet I met the opposed individuals at the same table in a few instances—I have more than once wished you could have been present & invisible where I was when there were only those of that country who are styled Federalists—I think you would have seen with pleasure that the more enlightened & better sort among them really disapprove the vile & abominable abuse contained in the newspapers—I have heard it spoken of repeatedly & condemned by them on every principle—& particularly on that of the dangerous policy of accustoming the people to consider those who administer the Government, in any other than the most respectable light, & of course of weakening their respect for Government—This consideration operates probably with many who are personally unfriendly or even hostile—I have since my arrival in America had frequent opportunities of observing several errors on both sides as to the conduct & probable motives of opponents, arising from the want of communication, & consequent impossibility of information—In the course of my journey I met with a federal character whose name had been long known to me, & who must be considered of weight & of high standing in his party, if we may judge from the frequent abuse of him in the opposite papers, I recollect well hearing this gentleman in particular state that he had given notice to the Editor of a Federal paper, that if he did not desist from personal abuse of the First Magistrate, he would withdraw his subscription; observing to him at the same time that he had no objection to his most severe animadversion on any of the acts of administration that he disapproved—The abuse continuing he withdrew his name from the paper & had not since allowed it to be sent to him—He observed to the Gentlemen of his party that it was what they all ought to do—& I heard no person dissent from it. How far they follow his example I cannot say. Our country would be too happy if party spirit could be kept within such bounds on all sides—It is perhaps however more than we can expect the baser passions of man will ever submit to.
               I find here most of the personages appurtaining to the Diplomatick corps—With one of them who was at Monticello lately, I have just had some conversation brought on by himself as to the state of affairs between the two countries—I told him, as was true, that I was uninformed as to the subject except so far as was known to the public. Monroe I suppose is now at Madrid or on his way—If he is not already aware of it, it would be well for him to know that by far the most influential character in that Country is the P. of Peace—He for some time has had no department & I believe holds none now—but notwithstanding that, he is the person to aim at, if success is desired—He has an hold on the K. & Q, that will always, until it shall be completely dissolved, give him an absolute ascendancy—& he, to those who know him well presents a lever by which he may be acted on as completely as on a child—He has once had the appearance of being in disgrace—but it was in fact only a pouting fit & all on his side.—& he was then so completely the master that he could have done whatever he should have thought worth his while, although there were some things done against his will by surprize. Whilst I was in that Country he held the Department of Foreign affairs, but I know that he has been as influential since; as then when he governed absolutely all the Departments—I had from peculiar circumstances which were related at the time, an opportunity of seeing him naked as it were—He has strong passions & easily acted on—Notwithstanding the Spanish reserve, he was brought to confide himself to me as much perhaps as any man could do in the delicate case of negotiating a peace with France without the participation of England, where all his fears of discovery were alive, but where his irritation against England was worked up still higher—I think Monroe may obtain a great deal of him by getting the right side of him—& he may be assured that whatever he consents to he will either persuade or force the Court to subscribe—I state this from a supposition that there has been no revolution in the real situation of the P. of P. whatever the apparent one may be—Of this Monroe will be able to judge on the spot.
               With assurances of the most perfect esteem & respect, I remain Dear Sir, your obedt. & hble. servt
               
                  
                     W: Short
                  
               
            